Citation Nr: 0414231	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-18 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1962.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO).  

The Board notes that the veteran withdrew his request for a 
travel Board hearing in September 2003.


REMAND

The duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claims for 
service connection.

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims. 

In this regard, the Board notes that the veteran essentially 
contends that he developed hearing loss disability and 
tinnitus from noise exposure in service.  Specifically, he 
contends that he was exposed to noise from heavy infantry 
weapons during military training.  Records from the veteran's 
private physician dated in June 2001 note findings of 
bilateral sensorineural hearing loss disability and tinnitus.  
The veteran's private physician stated that the veteran's 
hearing loss disability "is related to his exposure to 
mortar and firearms during service and 6 months of combat." 

The Board notes that although the veteran has denied any 
combat service, he does maintain that, because of his 
military occupational specialty, he was exposed to noise from 
combat weapons during his active service.  Service personnel 
records have not been associated with the claims file and 
should be obtained on remand.

Moreover, the Board notes that the veteran has not undergone 
a VA examination for purposes of determining if the veteran 
currently has hearing loss disability as defined by 38 C.F.R. 
§ 3.385, and if the veteran's hearing loss disability and 
tinnitus are etiologically related to his military service, 
to include any noise exposure experienced therein.  See 38 
U.S.C.A. § 5103A (West 2002).  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should obtain all service 
personnel records for the veteran during 
all periods of service, to include 
military occupational specialty, 
decorations awarded and unit assignments.  
The efforts to obtain such records should 
be documented. 

2.  The RO should then undertake any 
other indicated development, to include 
ordering the examination below. 

3.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of any 
currently present hearing loss disability 
and tinnitus.  The claims file, to 
include a copy of this Remand, must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies should be performed, to 
specifically include audiometric testing, 
and all clinical findings should be 
reported in detail. 

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
any diagnosed hearing loss disability and 
tinnitus disability as to whether it is 
at least as likely as not that the 
disability is etiologically related to 
the veteran's service, to include noise 
exposure experienced therein.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a typewritten report.

4.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
these claims.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




